                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 DARWIN COLUMNA,
                                                                         DATE FILED: 5/27/2021
                            Plaintiff,
                                                                1:19-cv-03801-MKV
                     -against-
                                                                       ORDER
 CITY OF NEW YORK, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of four notices filed by Plaintiff’s Limited Purpose Pro Bono

Counsel stating that discovery has been completed. See ECF Nos. 90-93. As counsel’s

appearance was limited in purpose only to providing assistance with depositions, see ECF Nos.

42-44, 76, the purpose of their appearance has ended. Before Plaintiff’s counsel is discharged,

the court requests that counsel provide Plaintiff with a copy of this Order. Counsel is further

requested to ensure that Plaintiff understands both the contents of this order and that he will be

proceeding pro se for the remainder of the case. With that, Plaintiff’s counsel is discharged with

the thanks of the Court. The Clerk of Court respectfully is requested to terminate on ECF all

counsel for Plaintiff.

        The Court also has received a letter from Defendants in anticipation of a motion for

summary judgment. See ECF No. 89. Because Plaintiff is now proceeding pro se, no response

letter is required. There will be no conference on Defendants’ anticipated motion. Instead, the

motion should be briefed on the following schedule:

    -   Defendants’ Motion for Summary Judgment must be filed on or before July 1, 2021;

    -   Plaintiff’s Opposition to the Motion must be filed on or before August 6, 2021;

    -   Defendants’ Reply, if any, must be filed on or before August 20, 2021.



                                                 1
Plaintiff is reminded that the New York Legal Assistance Group (“NYLAG”) operates a legal

clinic to assist pro se litigants with their cases. Information on the clinic is available by calling

the clinic at 212-659-6190 or by visiting the SDNY website: https://www.nysd.uscourts.gov

/attorney/legal-assistance.

       Any requests for extension of the deadlines contained herein must be in writing and must

be received at least 72 hours in advance of the deadline, absent good cause.

       The Clerk of Court respectfully is requested to mail a copy of this Order to Plaintiff.



SO ORDERED.
 Date: May 27, 2021                                    _________________________________
                                                       ________
                                                             __________________________
                                                             __                     ______
                                                                                    __ ___ __
                                                                                           ___
       New York, New York                                    MARY
                                                             M RY K
                                                             MA     KAY     VYSKOCIL
                                                                       AY VYS YS SKO OCIL
                                                            United
                                                            Un
                                                            Uni    States
                                                             nited Sta tes District Judge
                                                                     ate




                                                   2
